DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1, 4, 5, and 19 in the reply filed on 8/30/21 is acknowledged.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sutardja et al. (US pub 8618654).
	With respect to claim 1, Sutardja et al. teach an electronic package comprising (see figs. 1-12, particularly fig. 3B and associated text):
	a base fabrication 326;
	a first fabrication 304a coupled to a first die 304b; and
	a substrate 330 (left) including a first surface (bottom),
wherein the first fabrication is coupled to the first surface of the substrate, wherein the first fabrication is electrically coupled to the base fabrication, and
wherein the first fabrication extends away from the base fabrication such that the first die is oriented in a vertical position relative to the base fabrication.

	With respect to claim 5, Sutardja et al. teach the substrate is a first substrate, the electronic package further comprising: a second substrate 330 (right) having a second surface (bottom), wherein the second fabrication is coupled to the second surface; and a mold 418 at least partially covering a surface of the base fabrication, the mold defining a slot (areas where 304a, 304c occupy) configured to receive the first fabrication and the second fabrication.  

Claim(s) 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sutardja et al. (US pub 8618654).
	With respect to claim 19, Sutardja et al. teach an electronic package comprising (see figs. 1-12, particularly fig. 3B and associated text):
a base fabrication 326; 
a first fabrication 304a coupled to a first switching element die (DRAM) 304b; 
a second fabrication 304c coupled to a second switching element die (DRAM) 304d; and 
one or more substrates 330 having one or more surfaces (bottom surfaces), 
wherein the first fabrication is coupled to a first one of the surfaces and the second fabrication is coupled to a second one of the surfaces, wherein the first and second fabrications are electrically coupled to the base fabrication, and 
wherein the first and second fabrications extend away from the base fabrication such that their corresponding dies are oriented in a vertical position relative to the base fabrication.  



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG PHAM whose telephone number is (571)272-1714. The examiner can normally be reached Mon-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LONG . PHAM
Examiner
Art Unit 2814



/LONG PHAM/Primary Examiner, Art Unit 2814